Matter of Butehorn (2017 NY Slip Op 06706)





Matter of Butehorn


2017 NY Slip Op 06706


Decided on September 28, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 28, 2017

[*1]In the Matter of HENRY PAUL BUTEHORN, an Attorney. 
(Attorney Registration No. 2993335)

Calendar Date: September 25, 2017

Before: Peters, P.J., McCarthy, Rose, Rumsey and Pritzker, JJ.


Henry Paul Butehorn, Port Monmouth, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Henry Paul Butehorn was admitted to practice by this Court in 1999 and lists a business address in Tinton Falls, New Jersey with the Office of Court Administration. Butehorn now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Butehorn's application.
Upon reading Butehorn's affidavit sworn to August 25, 2017 and filed with this Court on August 28, 2017, and upon reading the September 20, 2017 correspondence in response by the Chief Attorney for AGC, and having determined that Butehorn is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Peters, P.J., McCarthy, Rose, Rumsey and Pritzker, JJ., concur.
ORDERED that Henry Paul Butehorn's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Henry Paul Butehorn's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Henry Paul Butehorn is commanded to desist [*2]and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Butehorn is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Henry Paul Butehorn shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.